ICJ_175_1955AmityTreaty_IRN_USA_2021-02-03_JUD_01_PO_01_FR.txt.                                                                                                     44




                               DÉCLARATION DE M. LE JUGE TOMKA

                [Texte original en français]

                   Deuxième exception préliminaire — Détermination de la compétence ratione
                materiae — Question de savoir si les « mesures concernant les pays tiers » relèvent
                du champ d’application du traité d’amitié — Démarche suivie en l’espèce s’écartant
                radicalement de celle précédemment suivie par la Cour s’agissant du même traité
                bilatéral.

                   1. La manière dont la Cour a traité la deuxième exception préliminaire
                soulevée par les Etats‑Unis appelle quelques observations.
                   2. D’après cette exception, les demandes que l’Iran formule relative-
                ment à des « mesures concernant les pays tiers » sur la base des disposi-
                tions du traité d’amitié bilatéral que les Parties ont conclu en 1955
                échappent à la compétence de la Cour, qui, selon le demandeur, est fon-
                dée sur le paragraphe 2 de l’article XXI dudit traité.
                   Les Etats-Unis ont précisé que leur exception relative aux « mesures
                concernant les pays tiers » se rapportait à trois catégories de mesures, à
                savoir celles qui ont trait à
                  i) la remise en vigueur de certaines dispositions législatives américaines
                     régissant les sanctions qui avaient été levées en application du plan
                     d’action global commun (ces dispositions frappent de sanctions les
                     personnes non américaines qui nouent des relations commerciales
                     avec l’Iran ou ses sociétés et ressortissants) ;
                 ii) la remise en vigueur, par la promulgation du décret 13846, de certains
                     instruments de sanction précédemment abrogés (qui frappent de sanc-
                     tions les personnes non américaines qui nouent des relations commer-
                     ciales avec l’Iran ou ses sociétés et ressortissants) ; et
                iii) la réinscription de certaines personnes sur la liste SDN du départe-
                     ment du trésor américain (soit la liste de personnes physiques ou
                     morales issues de pays spécialement désignés ou visées par le gel
                     d’avoirs).
                   3. Selon le défendeur, le traité d’amitié « n’a ni pour objet ni pour effet
                d’imposer aux Etats‑Unis des obligations relativement au commerce ou
                aux transactions entre l’Iran et un pays tiers, ou entre les sociétés ou res-
                sortissants iraniens et ceux d’un pays tiers » 1. Le défendeur a ainsi plaidé
                que les demandes de l’Iran consistant à alléguer que les Etats‑Unis avaient
                manqué aux obligations leur incombant en vertu du traité d’amitié en
                adoptant des mesures relatives au commerce ou aux transactions entre

                   1 Exceptions préliminaires des Etats‑Unis d’Amérique (­
                                                                         ci-après, « EPEU »), p. 94‑95,
                par. 7.3.

                                                                                                    39




5 Ord_1215.indb 85                                                                                        20/05/22 13:08

                                      traité d’amitié de 1955 (décl. tomka)                                 45

                l’Iran et un pays tiers, ou entre les sociétés ou ressortissants iraniens et
                ceux d’un pays tiers, devaient être rejetées au stade préliminaire comme
                échappant à la compétence de la Cour 2.
                   4. Dans sa requête introductive d’instance, l’Iran fait valoir que de telles
                mesures constituent des violations, par les Etats‑Unis, d’obligations leur
                incombant au titre du paragraphe 1 de l’article IV, du paragraphe 1 de
                l’article VII, des paragraphes 1 et 2 de l’article VIII, du paragraphe 2 de
                l’article IX et du paragraphe 1 de l’article X du traité d’amitié. Dans son
                mémoire, l’Iran élargit davantage la liste des obligations prétendument
                violées par le défendeur en ajoutant celles découlant du paragraphe 2 de
                l’article IV et du paragraphe 3 de l’article IX du traité d’amitié.
                   5. Bien que les Parties aient consacré une grande attention à l’examen
                de ces dispositions dans leurs pièces de procédure écrite 3 et lors de la pro-
                cédure orale 4, la Cour s’abstient de les étudier ou de les interpréter et
                conclut, après une brève analyse de sept paragraphes, que « la seconde
                exception préliminaire des Etats‑Unis se rapporte à la portée de certaines
                obligations dont se prévaut le demandeur … et soulève des questions de
                droit et de fait qui relèvent du fond » (arrêt, par. 82). La Cour indique que
                « de telles questions ser[o]nt tranchées … [au stade du fond] sur la base
                des arguments avancés par les Parties » (ibid.). Mais déterminer « la por-
                tée de certaines obligations dont se prévaut le demandeur » n’est rien
                d’autre qu’interpréter les dispositions du traité invoquées par l’Iran à titre
                de fondement des obligations alléguées. Les Parties ont fourni à la Cour
                suffisamment d’informations et d’arguments afin que c­elle-ci soit en
                mesure de résoudre ce problème d’interprétation à ce stade de la procé-
                dure.
                   6. Cependant, la démarche suivie par la Cour en l’espèce s’écarte radi-
                calement de celle qu’elle avait suivie en 1996 afin de déterminer si elle
                avait compétence ratione materiae au titre du même traité entre les mêmes
                Parties 5. Dans l’affaire en question, l’Iran alléguait que les actions qu’il
                reprochait aux Etats‑Unis étaient de nature à porter atteinte aux obliga-
                tions de ­ceux-ci au titre de l’article premier, du paragraphe 1 de l’ar-
                ticle IV et du paragraphe 1 de l’article X du traité d’amitié et que, par
                suite, la Cour était compétente ratione materiae pour connaître de sa
                requête 6. Les Etats‑Unis soutenaient pour leur part que la requête ira-
                nienne était sans aucun rapport avec le traité d’amitié 7.

                     2EPEU, p. 94-95, par. 7.3.
                     3Ibid., p. 94‑117, voir en particulier p. 106‑117, par. 7.26‑7.64 ; Observations et conclu-
                sions de la République islamique d’Iran sur les exceptions préliminaires des Etats‑Unis
                d’Amérique, p. 17‑60, voir en particulier p. 25‑60, par. 3.15‑3.101.
                   4 CR 2020/10, p. 34‑48, par. 1‑47 ; CR 2020/11, p. 27‑41, par. 1‑46, et p. 42‑54, par. 3‑46 ;

                CR 2020/12, p. 25‑26, par. 17‑21, et p. 27‑34, par. 3‑32 ; CR 2020/13, p. 24‑29, par. 14‑26,
                et p. 30‑36, par. 4‑29.
                   5 Plates-­ formes pétrolières (République islamique d’Iran c. Etats-Unis d’Amérique),
                exception préliminaire, arrêt, C.I.J. Recueil 1996 (II), p. 812, par. 22 et suiv.
                   6 Ibid.
                   7 Ibid., p. 809, par. 14, et p. 812, par. 22.



                                                                                                             40




5 Ord_1215.indb 87                                                                                                 20/05/22 13:08

                                    traité d’amitié de 1955 (décl. tomka)                           46

                   7. Dans son arrêt de 1996, la Cour a consacré pas moins de 27 para-
                graphes à un examen détaillé de l’article premier, du paragraphe 1 de l’ar-
                ticle IV et du paragraphe 1 de l’article X du traité d’amitié, recherchant si
                les actes dont le demandeur tirait grief étaient susceptibles d’entrer dans
                les prévisions des dispositions invoquées par c­ elui-ci. La Cour a conclu
                que la « destruction [des plates-­formes pétrolières iraniennes] était suscep-
                tible … de porter atteinte à la liberté de commerce telle que garantie par
                le paragraphe 1 de l’article X du traité de 1955 » 8. Dès la phase juridic-
                tionnelle de l’affaire, la Cour a ainsi conclu que l’article premier et le
                paragraphe 1 de l’article IV du traité d’amitié ne pouvaient fonder sa
                compétence 9.
                   8. La Cour a récemment suivi la même démarche lors de son examen
                de plusieurs dispositions du traité d’amitié, invoquées par l’Iran à l’appui
                de ses demandes, dans son arrêt de 2019 sur les exceptions préliminaires
                rendu en l’affaire relative à Certains actifs iraniens 10. Lorsque la Cour
                s’est penchée sur la seconde exception préliminaire soulevée par les
                Etats‑Unis, elle a examiné le paragraphe 2 de l’article IV, le paragraphe 4
                de l’article XI, le paragraphe 2 de l’article III, le paragraphe 1 de l’ar-
                ticle IV et le paragraphe 1 de l’article X du traité d’amitié 11.
                   9. Par contraste, la Cour s’abstient en l’espèce d’examiner les disposi-
                tions invoquées par l’Iran pour soutenir que les mesures adoptées par les
                Etats‑Unis, qui visent des pays tiers, ou leurs sociétés ou ressortissants, au
                motif qu’ils entretiennent des relations économiques, commerciales ou
                financières avec l’Iran, ou avec les sociétés ou ressortissants iraniens, sont
                contraires aux obligations incombant aux Etats‑Unis au titre du traité
                d’amitié.
                   10. La question juridique qui aurait dû être tranchée par la Cour à ce
                stade de la procédure était celle de savoir si le traité d’amitié conférait à
                l’Iran, ou aux sociétés ou ressortissants iraniens, un droit de conduire, sans
                ingérence sous la forme de mesures des Etats‑Unis, des relations écono-
                miques, commerciales ou financières avec un Etat tiers, ou les sociétés ou
                ressortissants d’un Etat tiers ; ou, pour le dire autrement, celle de savoir si
                les Etats‑Unis étaient dans l’obligation, en vertu des dispositions invo-
                quées par l’Iran, de ne pas interférer avec ces relations économiques, com-
                merciales ou financières. Pour répondre à cette question, la Cour aurait dû
                se livrer à une analyse des dispositions invoquées par l’Iran, lues à la
                lumière de l’objet et du but du traité. Sans entrer dans les détails, il suffit
                de rappeler ici le préambule du traité, dont ressortent son objet et son but.
                Le préambule précise en particulier qu’au moment où les Etats‑Unis et
                l’Iran conclurent le traité ils étaient animés du désir « d’encourager les

                   8 Plates-­formes pétrolières (République islamique d’Iran c. Etats-Unis d’Amérique),
                exception préliminaire, arrêt, C.I.J. Recueil 1996 (II), p. 820, par. 51.
                   9 Ibid., p. 815, par. 31 et p. 816, par. 36.
                   10 Certains actifs iraniens (République islamique d’Iran c. Etats-Unis d’Amérique),

                exceptions préliminaires, arrêt, C.I.J. Recueil 2019 (I), p. 7.
                   11 Ibid., p. 25‑35, par. 48‑80.



                                                                                                    41




5 Ord_1215.indb 89                                                                                        20/05/22 13:08

                                    traité d’amitié de 1955 (décl. tomka)                              47

                échanges et les investissements mutuellement profitables et l’établissement
                de relations économiques plus étroites entre leurs peuples » 12. La Cour
                aurait dû interpréter les diverses dispositions invoquées par l’Iran afin de
                rechercher si les demandes de ce dernier étaient susceptibles d’entrer dans
                leurs prévisions. La Cour disposait d’observations détaillées des deux Par-
                ties quant à l’interprétation de ces dispositions.
                   11. Au lieu de répondre à la question susmentionnée, qui reprend en
                substance la deuxième exception préliminaire soulevée par les Etats‑Unis,
                la Cour a décidé de rejeter ­celle-ci (arrêt, par. 83). Mais elle laisse en
                même temps aux Parties la possibilité de débattre des « questions de droit
                et de fait » soulevées par cette deuxième exception (ibid., par. 82). La
                Cour paraît presque considérer que l’exception ne présente pas un carac-
                tère exclusivement préliminaire. Toutefois, telle n’est pas sa conclusion ; la
                Cour se contente de rejeter ladite exception.
                   12. Si, au stade de l’examen au fond, la Cour parvient à la conclusion
                que les dispositions invoquées par l’Iran ne confèrent pas à ce dernier (ou
                aux sociétés ou ressortissants iraniens) un droit de conduire des relations
                économiques, commerciales ou financières avec un Etat tiers (ou les socié-
                tés ou ressortissants d’un Etat tiers) sans ingérence de la part des
                Etats‑Unis, la suite logique d’une telle conclusion devrait être que les
                demandes de l’Iran n’entrent pas dans les prévisions de ces dispositions et
                donc échappent à la compétence de la Cour. Or, une telle conclusion est
                rendue impossible par le présent arrêt rejetant la seconde exception préli-
                minaire. En pareille hypothèse, la Cour n’aurait d’autre solution que de
                conclure qu’il n’y a eu aucune violation des dispositions invoquées
                puisque ­celles-ci ne prévoient pas le droit allégué par l’Iran.
                   13. Je ne peux souscrire à la démarche suivie par la Cour en l’espèce, qui
                est contraire à celle qu’elle avait suivie dans ses arrêts en 1996 puis en 2019
                au sujet du même traité d’amitié. Ainsi que mes éminents collègues ont pu le
                souligner dans le passé : « La cohérence est l’essence même des motivations
                judiciaires et cela est spécialement vrai … s’agissant d’affaires connexes » 13.
                   14. Puisque la question de l’applicabilité de certaines dispositions du
                traité aux demandes avancées par l’Iran demeure ouverte et que les Par-
                ties auront la possibilité de faire à nouveau valoir leurs arguments sur ce
                point au stade du fond, ainsi que la Cour les a invitées à le faire, je n’es-
                time pas opportun de me prononcer sur chacune des dispositions invo-
                quées par l’Iran à ce stade.

                (Signé) Peter Tomka.



                     12Les italiques sont de moi.
                     13Licéité de l’emploi de la force (Serbie-et-­Monténégro c. Royaume-Uni), exceptions
                préliminaires, arrêt, C.I.J. Recueil 2004 (III), déclaration commune de M. le juge Ranjeva,
                vice-­président, et de M. le juge Guillaume, de Mme la juge Higgins, et de MM. les juges
                Kooijmans, Al‑Khasawneh, Buergenthal et Elaraby, p. 1353, par. 3.

                                                                                                        42




5 Ord_1215.indb 91                                                                                            20/05/22 13:08

